DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 07/02/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1, 3-5, 8-13, and 15-20 are pending. Claims 8-13 and 15-20 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 07/02/2021with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Weiner et al. fails to disclose whether the rail line 30 is rigid. Therefore, the 102(a)(1) rejection of claims 1-3, 5, and 6 have been withdrawn and a new grounds of rejection has been set forth below necessitated by the applicant’s amendment received 07/02/2021. 
Claim Objections
Claim 1 is objected to because of the following informalities: typographical errors. Lines 3-4 should read “an inflatable balloon positioned near a distal end of the rail line” since as disclosed the position of inflatable balloon 402 is near the distal end of the rail line and there is no disclosure that the position can be changed. Also, line 5 should read “to guide the displacement of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US Pub. No. 2015/0057681) and Makower et al. (US Pub. No. 2010/0076269).
Weiner discloses a rail system (for example, see Figure 3) comprising a rail line (30) including a lumen (the working channel of 30; for example, see paragraph 32 and Figure 3) and balloon catheter having an inflatable balloon (32; wherein 32 is inflated via an inflation lumen running through 30, thus the rail line includes a balloon catheter having an inflatable balloon as claimed; for example, see paragraph 31) positioned near a distal end of the rail line (for example, see Figure 3) configured for being positioned within surrounding tissue (28) and configured to guide the displacement of a needle (via its working channel which is used to pass various medical tools; for example, see paragraph 31), wherein the balloon catheter is configured to selectively anchor the rail line to surrounding tissue (28) by the balloon being inflated outside of an outer sheath  wherein the balloon catheter is configured for executing wedge venography by discharging at least one of a gas and contrast through the lumen (the working channel) of the rail guide (30) while the balloon (32) of the balloon catheter is inflated (for example, a user may utilize a syringe to inject a gas or contrast through the working channel of 30 while the balloon 32 is inflated, thus the rail line is configured for executing wedge venography by the process claimed). Weiner fails to disclose whether the rail line is rigid.
 Makower et al. also discloses a rail system (for example, see Figure 6) comprising a rail line (368) including a balloon catheter having an inflatable balloon (366). Makower teaches the rail line (368) is rigid (for example, see paragraph 73) in order to allow the device to be advanced through a patient without having to utilize a longer guiding device (for example, see paragraph 74). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Weiner’s rail line to be rigid as taught by Makower. Doing so would enable the rail line to be advanced through a patient without the need for a longer guiding element in the event access to a particular deployment site within the patient exceeds the length of the guiding element utilized. It is noted that Weiner discloses the rail line (30) may be deployed through an outer sheath (for example, see paragraph 31 disclosing a bronchoscope, catheter, endoscope, or the like, all considered an outer 
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Weiner’s modified device. Weiner’s modified device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
With further respect to claim 5, Weiner discloses any suitable expandable member may be employed for anchoring the rail line, including mechanical expansion cages, expandable foam members, hook and/or finger members, and expanding members activated by body hear or chemistry may be utilized (for example, see paragraph 31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include one or more hooks as taught by Weiner on the rail line. Doing so would provide an additional means for anchoring the rail line to surrounding tissue, thus enhancing anchoring of the rail line to surrounding tissue.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner and Makower et al. as applied to claim 1 above, and further in view of Hoem et al. (US Pub. No. 2011/0295301).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 20, 2021